Citation Nr: 1303374	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE
 
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities for the period prior to May 1, 2012, and from May 1, 2013.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. Shawkey, Counsel

INTRODUCTION
 
The Veteran served on active duty from July 1967 to May 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In March 2010, the Veteran testified before the undersigned Veteran's Law Judge via a video conference hearing.  A transcript of the hearing is of record.  In May 2010 and September 2011 the Board remanded the case for further action.  For the reasons discussed below, the Board finds that the prior remand directives of May 2010 and September 2011 have not been substantially complied with necessitating the present remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The issue on appeal has been restyled as shown on the title page to include consideration of the appellant's entitlement for a total disability rating based on individual unemployability due to service-connected disabilities for specified periods.  In this regard, the August 2012 supplemental statement of the case indicates that the Veteran had been assigned a 100 percent schedular rating for post operative residuals of a left hip replacement (previously evaluated as a left leg/hip condition) effective May 1, 2012.  As such, the supplemental statement of the case stated that the appellant's entitlement to benefits based on individual unemployability from May 1, 2012 was "a moot concern."  Records in the appellant's virtual VA folder show, however, that the Veteran's rating for this disability is prospectively scheduled to be reduced to 30 percent effective May 1, 2013.  This in turn will reduce the combined rating assigned the appellant's service connected disorders.  Accordingly, the appeal requires consideration of the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities for the periods prior to May 1, 2012, and from May 1, 2013.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
REMAND
 
In the May 2010 and September 2011 remands it was noted that the Veteran is service-connected for a lumbar strain secondary to a service-connected left knee disability.  The Board directed further medical development regarding the effects of all service-connected disabilities on his employability versus the appellant's nonservice-connected disabilities, to include the effects caused by his nonservice connected degenerative disc degeneration.  The Board pointed out that while the medical evidence clearly showed the Veteran's inability to secure or follow a substantially gainful occupation due to his back symptoms alone, the medical evidence did not differentiate between the effects of the appellant's  service-connected lumbosacral strain versus his nonservice-connected lumbar disc degeneration.  Hence, further development was warranted.

In ordering further development the Board is mindful of the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, all such effects must be attributed to the service-connected condition.  Nevertheless, it must first be determined whether or not it is possible to separate the pathology due to the service connected disorder from pathology caused by the nonservice connected disorder.  Unfortunately, this remains unaccomplished in this case.
 
A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Stegall.  Thus, this matter must be remanded so that the Veteran may be afforded a new examination so as to obtain a medical opinion that differentiates, if possible, between the effects of his service-connected disabilities, to specifically include his lumbar strain disability and nonservice-connected disabilities, including degenerative disc degeneration, as far as his ability to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159, 4.16 (2012).   The examiner must address the impact of each of the Veteran's service-connected disabilities on employment in combination with each other and not in isolation from each other.   If the impact of the Veteran's lumbar strain cannot be differentiated from any other currently nonservice connected lumbar pathology the examiner must so state and explain why.
 
In addition, in written argument dated in January 2013, the Veteran's representative raised claims of entitlement to increased ratings for post operative residuals of a left knee synovectomy and medial menisectomy, and post operative residuals of a left hip replacement from May 1, 2013.  He also raised the issue of entitlement to service connection for radiculopathy secondary to a chronic lumbosacral strain.  Keeping in mind the percentage standards for individual unemployability under 38 C.F.R. § 4.16(a), and extraschedular consideration under 38 C.F.R. § 4.16(b), these claims are inextricably intertwined with the present claim of entitlement to individual unemployability benefits.  As such, they must first be adjudicated before the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities may be addressed.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on the Veteran's claim for the second issue).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  After conducting any required development and providing adequate notice in accordance with the Veterans Claims Assistance Act of 2000, the RO must adjudicate the claim of entitlement to service connection for lumbar radiculopathy secondary to a chronic lumbosacral strain.  The RO must also adjudicate claims of entitlement to increased evaluations for post operative residuals of a left knee synovectomy and medial menisectomy, and for post operative residuals of a left hip replacement since May 1, 2013.  Should any of these claims be denied the appellant is hereby informed that the Board cannot exercise appellate jurisdiction over these claims in the absence of a timely perfected appeal.

2.  The Veteran must be afforded appropriate VA examinations, conducted by physicians, to address the nature and severity of his chronic lumbosacral strain; post operative residuals of a left knee synovectomy and medial meniscectomy, and post operative residuals of a left hip replacement.  The physician examiners must be afforded access to the claims folders, Virtual VA and a copy of this Remand for review prior to this examination.  Any indicated tests and studies should be conducted to the extent necessary to ascertain the current nature and severity of service-connected disabilities.  

In the report the physician must address the impact of the Veteran's service-connected disabilities, in combination, on his capacity for substantially gainful employment.  In this regard, the physician must opine whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that the appellant's service-connected disabilities in combination, prevent him from obtaining or retaining substantially gainful employment.  In making this determination, the physician must consider the Veteran's work experience and training, but may not consider his age.  The physician must provide an explanation with supportive reasoning and factual bases for any and all opinions offered.    

In addressing the impact of the appellant's lumbar disorder the physician must distinguish pathology associated with the appellant's lumbosacral strain from that associated with any other lumbar disorder to include lumbar disc degeneration.  If the physician is not able distinguish the various pathologies she/he must explain why.   

3.  Thereafter, readjudicate the claim for a total disability rating based on individual unemployability due to service-connected disabilities for the period prior to May 1, 2012, and from May 1, 2013.  If any benefit sought by the Veteran is not granted to his satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.
 
The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


